Hill, J.
1. “The court will not consider as evidence affidavits and documents specified in a bill of exceptions as material to a clear understanding of the errors complained of which are not incorporated in an ap-' proved brief of the evidence, but are brought to this court in the transcript of the record merely as independent papers under the certificate of the clerk that they are of file in his office.” Roberts v. Heinshon, 123 Ga. 685 (51 S. E. 589). And in such a case, where the questions raised for decision can not be determined'without a consideration’ of the evidence, the judgment of the court below will be affirmed.
2. What purports to be a brief of the evidence, agreed upon by counsel and approved by the court subsequently to the signing of the bill of except tions by the judge below, can not be considered. Jackson v. Ga. So. & Fla. Ry. Co., 132 Ga. 127 (63 S. E. 841).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.

McClelland & McClelland, for plaintiff.
J. L. Mayson, W. D. Ellis Jr., and L: Z. Rosser, for defendants.